DETAILED ACTION

This Office action is in response to Applicant’s amendment filed November 30, 2020.  Applicant has amended claims 1 and 18.  Currently, claims 1-3 and 17-20 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office actions, Paper Nos. 20190322, 20190805, 20191115, 20200401 and 20200722.

The rejection of claims 1-3 and 17-20 under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Qin et al, US 2016/0326467, is maintained for the reasons of record.

The rejection of claims 1-3 and 17-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,982,221 is maintained for the reasons of record.

The provisional rejection of claims 1-3 and 17-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/800,098, claims 1-20 of copending Application No. 15/800,100, claims 1-20 of copending Application No. 15/800,101 (now U.S. Patent No. 10,377,976), claims 1-20 of copending Application No. 15/800,109 (now U.S. Patent No. 10,385,294), claims 1-19 of copending Application No. 15/800,118, claims 1-11 and 14-20 of copending Application now U.S. Patent No. 10,851,329), claims 1-2, 8-10 and 16-29 of copending Application No. 15/963,147 (now U.S. Patent No. 10,723,982), claims 1-4 and 17-19 of copending Application No. 16/157,115, claims 1 and 4-20 of copending Application No. 16/157,120 (now U.S. Patent No. 10,731,112), claims 1-20 of copending Application No. 16/157,127, claims 1-4 and 9-20 of copending Application No. 16/157,131 (now U.S. Patent No. 10,870,819), claims 1-20 of copending Application No. 16/157,126, claims 1-4 and 17-19 of copending Application No. 16/157,116, claims 1-3 and 6-13 of copending Application No. 16/163,193, claims 1 and 3-20 of copending Application No 15/800,114 (now U.S. Patent No. 10,676,699), and claims 1 and 12-15 of copending Application No. 15/800,099 is maintained for the reasons of record.

The provisional rejection of claims 1-3 and 17-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 16/157,932 is withdrawn.  Specifically, copending Application No. 16/157,932 has been abandoned.

Response to Arguments
Applicant's arguments filed November 30, 2020 have been fully considered but they are not persuasive.
Applicant argues that Qin et al, US 2016/0326467, does not teach or suggest in general a composition comprising an antioxidant and the leuco composition required in the instant claims.  However, the examiner respectfully disagrees.  Specifically, the 
The examiner notes that applicant has requested that the obviousness-type double patenting rejections over U.S. Patent No. 9,982,221 and copending application Nos. 15/800,908, 15/800,100, 15/800,101 (now U.S. Patent No. 10,377,976), 15/800,109 (now U.S. Patent No. 10,385,294), 15/800,118, 15/800,121, 15/800,834 (now U.S. Patent No. 10,851,329), 15/963,147 (now U.S. Patent No. 10,723,982), 16/157,115, 16/157,120 (now U.S. Patent No. 10,731,112), 16/157,127, 16/157,131 (now U.S. Patent No. 10,870,819), 16/157,126, 16/157,116, 16/163,193, 15/800,114 (now U.S. Patent No. 10,676,699), and 15/800,099 be held in abeyance until an indication of allowable subject matter in the instant application is identified.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
January 16, 2021